Citation Nr: 1100747	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for radiculopathy of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1976 to May 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

This case was brought before the Board in May 2009, at which time 
the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran with a 
VA examination.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDING OF FACT

The competent medical evidence of record does not indicate the 
Veteran has been diagnosed with radiculopathy of the left lower 
extremity at any point during the pendency of the instant claim.


CONCLUSION OF LAW

Radiculopathy of the left lower extremity was not incurred in or 
aggravated by active duty service nor is it proximately due to or 
aggravated by service-connected degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in June 2006.  The RO's 
March 2006 notice letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the Veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  The March 2006 letter also included notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. The duty to 
notify the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service records identified by the Veteran have also been 
obtained and associated with the claims file.  The Veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA examination in August 
2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The August 2009 VA examination is adequate for the 
purposes of determining service connection as it involved a 
review of the Veteran's claims file and pertinent medical history 
and physical examination of the Veteran.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as noted above, the instant claim was remanded by the 
Board in May 2009.  Specifically, the Board determined that a VA 
examination was required in the instant case.  As discussed 
above, the Veteran was provided a VA examination in August 2009, 
which the Board has determined to be adequate for the purposes of 
determining service connection.  As such, there has been 
substantial compliance with the Board's previous remand, and 
adjudication of the instant case may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains he suffers from radiculopathy of the left 
lower extremity due to his service-connected degenerative disc 
disease of the lumbar spine.  In conjunction with the instant 
appeal, the Veteran was provided a VA examination in August 2009.  
During the examination, the Veteran noted occasional radiation of 
his back pain down the right leg to his toes, and also recurring 
tingling down the "back" of the right leg to the calf region.  
The Veteran did not complain of radicular symptoms of the left 
lower extremity.  Similarly , the VA examiner noted that, while 
straight leg raise was positive on the right, it was negative on 
the left.  A diagnosis of degenerative disc disease with 
recurring right lumbar radiculopathy was rendered; left lumbar 
radiculopathy was not diagnosed.  Significantly, the VA examiner 
stated "[n]o other spine pathology is examined or noted...."

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability).

The Board acknowledges a March 2005 private treatment record 
indicates a diagnosis of bilateral radiculopathy.  However, as 
the Veteran filed his initial claim for service connection in 
March 2006, this private treatment record falls outside of the 
period of the instant claim.  There is no evidence within the 
pendency of the instant claim that supports a finding that the 
Veteran currently suffers from radiculopathy of the left lower 
extremity.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time of the claim or during the 
pendency of that claim).  

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of radiculopathy of the left lower extremity at 
any point during the pendency of the appeal.  In this regard, a 
March 2009 VA examination found the Veteran suffers from 
degenerative disc disease of the lumbar spine with right lumbar 
radiculopathy and no other spine pathology.  As such, the 
preponderance of the evidence weighs against a finding that the 
Veteran currently suffers from radiculopathy of the left lower 
extremity, and the benefit of the doubt rule does not apply.  See 
38 U.S.C.A. § 5107 (West 2002).  However, should the Veteran 
develop radiculopathy of the left lower extremity in the future, 
he may file a new claim at that time.


ORDER

Service connection for radiculopathy of the left lower extremity 
is denied.

 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


